996 F.2d 1215
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sharon L. KING, Plaintiff-Appellant,v.CLARKSVILLE-MONTGOMERY COUNTY SCHOOL SYSTEM;Clarksville-Montgomery County Board of Education,Defendants-Appellees.
No. 92-6712.
United States Court of Appeals, Sixth Circuit.
June 15, 1993.

1
Before GUY and SUHRHEINRICH, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
Sharon L. King, a pro se Tennessee resident, appeals a district court order dismissing her civil rights action filed under Title VII (42 U.S.C. § 2000e) and the Sixth, Ninth, and Fourteenth Amendments to the United States Constitution.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Seeking monetary and injunctive relief, King sued the Clarksville-Montgomery County (Tennessee) School System and Board of Education alleging that:  (1) she was deprived of her right to make contracts;  (2) she was subjected to prosecutorial misconduct;  (3) she was deprived of her right to employment;  (4) she was denied her equal protection rights;  and (5) she was subjected to discrimination.   The defendants moved for summary judgment.   King did not oppose defendants' motion and the district court granted summary judgment for defendants.


4
In her timely appeal, King raises numerous issues and requests oral argument.   King has also attached several documents under seal with her brief to support her position.   Defendants have moved that the documents be struck because they were not a part of the district court record.


5
The defendants moved to dismiss the complaint under Fed.R.Civ.P. 12(b)(6) or, in the alternative, for summary judgment under Fed.R.Civ.P. 56(c).   The district court did not state under which rule it was dismissing the complaint;  however, because the defendants filed evidence outside the pleadings in support of the motion, we will review the judgment as having granted summary judgment for the defendants.   See Monks v. Marlinga, 923 F.2d 423, 425 (6th Cir.1991) (per curiam).


6
Upon de novo review, we conclude that there are no genuine issues of material fact and that defendants are entitled to judgment as a matter of law.   See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986);   EEOC v. University of Detroit, 904 F.2d 331, 334 (6th Cir.1990).   King's arguments are without merit.   Furthermore, because several documents which King has attached to her brief were not before the district court, defendants' motion to strike the documents is granted.


7
Accordingly, we deny the request for oral argument, grant the request to strike the documents attached to King's brief, and affirm the district court's order.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation